

116 HR 3484 IH: Department of Homeland Security Rotational Cybersecurity Program Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3484IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Richmond (for himself, Mr. Thompson of Mississippi, Mr. Correa, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security to
			 establish a rotational cybersecurity research program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Rotational Cybersecurity Program Act of 2019 or the DHS Rotational Cybersecurity Program Act of 2019 . 2.Homeland security rotational cybersecurity research program at the Coast Guard Academy (a)In generalSubtitle E of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is amended by adding at the end the following new section:
				
 846.Rotational cybersecurity research programTo enhance the Department’s cybersecurity capacity, the Secretary may establish a rotational research, development, and training program to—
 (1)detail to the Cybersecurity and Infrastructure Security Agency (including the national cybersecurity and communications integration center authorized by section 2209) Coast Guard Academy graduates and faculty; and
 (2)detail to the Coast Guard Academy, as faculty, individuals with expertise and experience in cybersecurity who are employed by—
 (A)the Cybersecurity and Infrastructure Security Agency (including employees from the national cybersecurity and communications integration center);
 (B)the Directorate of Science and Technology; or (C)institutions that have been designated by the Department as a Center of Excellence for Cyber Defense, or the equivalent..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the of the items relating to such subtitle the following:
				
					
						Sec. 846. Rotational cybersecurity research program..
			